By the Court, Pratt, J.
There are several difficulties in this case which are fatal to the motion, and which render it unnecessary to examine the case upon the merits.
1st. The case nowhere shows whether the trial was with or without a jury. If without a jury, this motion cannot be made. The only method of reversing the rulings at the circuit, in such case, would be by appeal.
2d. The case is ordered to be heard at general term. This the judge at the circuit had no power to do. The code only gives him power to order the exceptions to be heard at general ‘term.
*172[Oneida General Term,
January 5, 1857.
3d. No specific exception appears to have been taken to the rulings of the judge, as they occurred during the trial, hut at the close of the case there is a single exception to all the rulings.
This is simply a general exception, and cannot be sustained, at least unless all the rulings are erroneous. Without examining therefore, critically, to see whether a single erroneous ruling may not he found, a slight examination is sufficient to determine that they were not all erroneous.
Motion denied.
Hubbard, Pratt, Bacon and W. F. Allen, Justices.]